DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1- 12, drawn to an apparatus, classified in A61B17/10.
II. Claims 13- 15, drawn to a method of using an apparatus, classified in A61B17/221.
III. Claims 16- 20, drawn to a method of manufacturing an apparatus, classified in B23P13/02.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as a clip for attaching and securing tissue.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, including not using a tube to form a pinching .
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because retrieving a clot in a patient and manufacturing a clot retrieval device in a manufacturing room are not capable of use together and have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their
different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter; 

(d) the prior art applicable to one invention would not likely be applicable to
another invention.
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ginger Turner on 2/14/22 a provisional election was made with traverse to prosecute the invention of Group I, claims 1- 12.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 13- 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities: 
All figures in the Brief Description of the Drawings should be described individually.  As such, the description of Figs. 7A- B, Figs. 8A- B, Figs. 11A- C, Figs. 12A- D at p. 6 of 22 of the applicant’s Specification are incorrect.  See MPEP 608.01(f).
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  lines 1- 3- ‘a ratio of diameters of each of the one or more pinching cells between the collapsed state and expanded state is from approximately 1.5:1 to 4:1’ should be amended to - - a ratio of diameters of each of the one or more pinching cells between the collapsed state and a clot pinching state of the expanded state is from approximately 1.5:1 to 4:1 - - in order to be clear that the first term in the sentence “collapsed state,” which comes first in the ratio, is in fact larger than the second term in the sentence, which comes second in the ratio (See second paragraph of p. 5 of applicant’s Specification).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “an elongated member comprising a distal end” in line 2.  It is unclear whether claim 10 is referring to a new elongated member comprising a distal end or whether claim 10 is referring to the same elongated member comprising a distal end that was recited in claim 1.  For the purposes of examination, the examiner is interpreting claim 10 as referring to the same elongated member comprising a distal end as claim 1, and as such, claim 10 is interpreted as - - The clot removal device of Claim 1, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 2, 4, 6 and 10- 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (US Pub. No. 2014/0200608 A1).  Brady is cited in the IDS filed 10/02/20.
Regarding claim 1, Brady discloses a clot removal device, comprising: 
an elongated member (2109) (Fig. 52a) comprising a distal end (See Fig. 52a) (P. [0610] - - distal end of elongated member (2109) extends interior of artery and it’s terminal distal end is shown as near the proximal collars 2103, 2116 in Fig. 52a); and 
an expandable frame (2101) (Fig. 52a) comprising: 
a proximal end (See Fig. 52a - - proximal end is shown as near proximal collars 2103, 2116); and 
one or more frame members (2117) (Fig. 52a) comprising one or more pinching cells (8, 2122, 9472, 9478) (Figs. 1a, 52a, 98b) (Ps. [0611], [0732] - - cells 9472, 9478 are shown in a developed view of an outer member similar to outer member 2122 of Fig. 52a and outer member 8 of Fig. 1a, which are interchangeable with each other) operable to be slidably and rotatably placed 
Regarding claim 2, Brady further discloses the one or more pinching cells (8, 2122, 9472, 9478) comprise: 
a plurality of strut members (9471, 9476) (Fig. 98b) operable to actuate and tweeze the clot (4353) from a blood vessel between the plurality of strut members (P. [0732] - - since four sided cells 9472 and six sided cells 9478 are formed from struts with a degree of curvature that allow for the grip of the device on the clot to be enhanced when the device is retracted, the plurality of strut members are interpreted as operable to actuate and tweeze the clot from a blood vessel between the plurality of strut members).
Regarding claim 4, Brady further discloses each of the one or more pinching cells (8, 2122, 9472, 9478) operable to tweeze the clot (4353) on movement from the collapsed state (Fig. 79a) to a clot pinching state of the expanded state (Fig. 98b) until a portion of the clot (4353) is compressed between the plurality of strut members (9471, 9476) (See Fig. 98b) (P. [0732] - - a deployed cell tweezes the clot when the outer member is retracted and moved to a collapsed state by urging the clot in direction of arrow 9477 as shown in Fig. 98b).
Regarding claim 6, Brady further discloses each of the one or more pinching cells comprise a radiopaque marker (Ps. [0088], [0584], [0611] - - coating 1158, shown in Fig. 43f, visible under fluoroscopy (x-ray) applied to one or all surfaces of expandable frame).
	Regarding claim 10 in view of the 112(b) rejection above, Brady further discloses further comprising: 
an elongated member (2109) (Fig. 52a) comprising a distal end (See Fig. 52a) (P. [0610] - - distal end of elongated member (2109) extends interior of artery and its terminal distal end is shown as near the proximal collars 2103, 2116 in Fig. 52a); and wherein the distal end of the elongated member (2109) is attached to the proximal end of the expandable frame (2101) (Fig. 52a) (See Fig. 52a - - proximal end is shown as near proximal collars 2103, 2116) (P. [0613] - - outer member 2122 and inner member 2117 are connected to shaft 2109 by proximal collars 2103 and 2116 and distal collars 2118 and 2119 respectively).
Regarding claim 11, Brady further discloses wherein the one or more pinching cells (8, 2122, 9472, 9478) are selectively aligned in a plurality of orientations on one or 
Regarding claim 12, Brady further disclosing wherein the expandable frame is generally a wave pattern having an increasing amplitude along its length (See Fig. 9) (Ps. [0526], [0611] - - showing engaging basket 111, which is a variant embodiment of the clot retrieval device illustrated in FIG. 8 that is interchangeable with outer member 2122 of Fig. 52a, comprising one or more wire struts 112 configured in a generally proximally tapering shape that is generally a wave pattern having an increasing amplitude along its length).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2014/0200608 A1) in view of Grandfield et al. (US Pub. No. 2011/0009950 A1).
Regarding claim 3, Brady discloses the apparatus of claim 2, but Brady does not disclose the plurality of strut members are positioned about one or more central strut members, each strut member joined at common respective proximal and distal ends.
However, Grandfield teaches a clot removal device in the same field of endeavor having one or more pinching cells (226) (Fig. 14) having a plurality of strut members (282) (Fig. 14) wherein
(claim 3) the plurality of strut members (282) are positioned about one or more central strut members (280) (Fig. 14), each strut member (280, 282) joined at common respective proximal and distal ends (See Fig. 14) (P. [0088] - - thin strut elements 280 intersecting at least some of the cell structures 226 located in the cylindrical main body portion 216 of expandable member 212 that act to pinch portions of the entrapped obstruction against the outer and wider strut elements 282 as the expandable member is deployed within the obstruction).
The pinching cell configuration having plurality of strut members are positioned about one or more central strut members, each strut member joined at common respective proximal and distal ends taught by Grandfield performs the same function of tweezing or pinching a portion of a clot (Grandfield - - P. [0088]) as the pinching cell configuration having four sided cells 9472 and six sided cells 9478 are formed from struts with a degree of curvature disclosed by Brady (Brady - - P. [0732]).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (pinching cell configuration having plurality of strut members are positioned about one or more central strut members) for another (pinching cell configuration having four sided cells 9472 and six 
Regarding claim 7, Brady discloses the apparatus of claim 1, Brady further disclosing the one or more pinching cells (8, 2122, 9472, 9478) comprise: a first collar (2103) (Fig. 52a) comprising a first collar lumen; and a second collar (2119) (Fig. 52a) comprising a second collar lumen (P. [0613] - - outer member 2122 proximal and distal collars form lumens through which shaft 2109 is disposed), but Brady does not disclose 
(claim 7) a pinching structure comprising a plurality of strut members and one or more central strut members.
However, Grandfield teaches a clot removal device in the same field of endeavor having 
(claim 7) a pinching structure (226) (Fig. 14) comprising a plurality of strut members (282) (Fig. 14) and one or more central strut members (280) (Fig. 14) (See Fig. 14) (P. [0088] - - thin strut elements 280 intersecting at least some of the cell structures 226 located in the cylindrical main body portion 216 of expandable member 212 that act to pinch portions of the entrapped obstruction against the outer and wider strut elements 282 as the expandable member is deployed within the obstruction).
The pinching structure comprising a plurality of strut members and one or more central strut members taught by Grandfield performs the same function of tweezing or pinching a portion of a clot (Grandfield - - P. [0088]) as the pinching cell configuration having four sided cells 9472 and six sided cells 9478 are formed from struts with a degree of curvature disclosed by Brady (Brady - - P. [0732]).  Thus it would have been 
Regarding claim 8, Brady in view of Grandfield discloses the apparatus of claim 7, Brady further disclosing wherein one or more strut members (9471, 9476) (See Fig. 98b) are a network of struts operable to tweeze with at least a portion of a clot (4352) (Figs. 79a- 79d), the network of struts being configured such that in an expanded state (Fig. 98b) at least a portion of the network of struts penetrate the clot (4352) (P. [0732] - - a deployed cell tweezes the clot when the outer member is retracted and moved to a collapsed state by urging the clot in direction of arrow 9477 as shown in Fig. 98b).
Regarding claim 9, Brady in view of Grandfield discloses the apparatus of claim 7, Brady further disclosing wherein the first collar lumen and the second collar lumen are operable to receive one or more frame members (2117) (Fig. 52a) (P. [0613] - - since outer member 2122 and inner member 2117 are connected to shaft 2109 by proximal collars 2103 and 2116 and distal collars 2118 and 2119 respectively, which are rotatable and slidable along the shaft, the first collar lumen and the second collar lumen are operable to receive the inner member 2117).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2014/0200608 A1).  
Regarding claim 5, Brady discloses the apparatus of claim 2, but Brady does not expressly disclose a ratio of a diameter of each pinching cell between the collapsed state and expanded state is from approximately 1.5:1 to 4:1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Brady to have a ratio of diameters of each of the one or more pinching cells between the collapsed state and expanded state is from approximately 1.5:1 to 4:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, the device of Brady would not operate differently with the claimed diameter ratio and since the struts which promote clot pinching are configured to go from a large diameter freely expanded configuration (Fig. 79b) to a compressed diameter of a clot pinching state of the expanded state (Fig. 98b, 79d) (P. [0732] - - a deployed cell tweezes the clot when the outer member is retracted and moved to a collapsed state by urging the clot in direction of arrow 9477 as shown in Fig. 98b), the device would function appropriately having the claimed collapsed to expanded diameter ratio because the reduced diameter pinching cells are small enough to avoid contacting the inner diameter of the catheter in order to permit re-sheathing. Further, applicant places no criticality on the range claimed, indicating simply that, “a ratio of diameters of each of the one or more pinching cells between a collapsed state and the expanded 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771